Name: 70/372/EEC: Council Decision of 20 July 1970 setting up a Standing Committee for Feeding-stuffs
 Type: Decision
 Subject Matter: EU institutions and European civil service;  agricultural activity;  cooperation policy
 Date Published: 1970-08-03

 Avis juridique important|31970D037270/372/EEC: Council Decision of 20 July 1970 setting up a Standing Committee for Feeding-stuffs Official Journal L 170 , 03/08/1970 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 3 P. 0060 Danish special edition: Series I Chapter 1970(II) P. 0470 Swedish special edition: Chapter 3 Volume 3 P. 0060 English special edition: Series I Chapter 1970(II) P. 0534 Greek special edition: Chapter 03 Volume 5 P. 0155 Spanish special edition: Chapter 03 Volume 4 P. 0015 Portuguese special edition Chapter 03 Volume 4 P. 0015 COUNCIL DECISION of 20 July 1970 setting up a Standing Committee for Feeding-stuffs (70/372/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the draft decision submitted by the Commission; Whereas the instruments adopted by the Council relating to feeding-stuffs provide, for the purpose of facilitating implementation of such instruments, for a procedure establishing close co-operation between Member States and the Commission ; whereas, in order to achieve such co-operation, a Committee should be set up to carry out the duties devolving upon it under those instruments; Whereas it is desirable that such co-operation should extend to all fields covered by those instruments ; whereas that Committee should accordingly be empowered to consider any question relating to such fields; HAS DECIDED AS FOLLOWS: Article 1 A Standing Committee for Feeding-stuffs (hereinafter called the "Committee") is hereby set up and shall consist of representatives of the Member States with a representative of the Commission as Chairman. Article 2 The Committee shall, in the cases and under the conditions provided for therein, carry out the duties devolving upon it under the instruments relating to feeding-stuffs adopted by the Council. It may, moreover, consider any other question arising under such instruments and referred to it by the Chairman either on his own initiative or at the request of a Member State. Article 3 The Committee shall adopt its own rules of procedure. Done at Brussels, 20 July 1970. For the Council The President W. SCHEEL